DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.

Response to Amendment
The Examiner recognizes that all original objections previously stated for the original claims and abstract are overcome by the amendments made by the Applicant unless stated otherwise below. 

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C § 103 rejections of claim(s) 16 and 18-35 presented on Pages 7-11 of the Remarks of 7/11/2022 have been fully considered and are almost all moot because the most of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s specific argument concerning the modification of Ressig, Uehara, and Hattass on Page 9 of the Remarks of 7/11/2022 has been fully considered has been considered but it is not persuasive.
The Applicant argues on Page 9 that it would not be obvious to one having ordinary skill 
in the art to modify Ressig, Uehara, and Hattass in regards to claims 16 and 31 with a reference that teaches to extract air from an interior space of a control device to an exterior space of the control device because such modification would limit the accuracy of the LIDAR sensors due to limiting beam scattering due to dust found in the system as a result of not having an air-tight housing. The Examiner argues that claims 16 and 31 do not claim to contain an airtight housing for the control device. The Examiner further argues that it might be beneficial to one having ordinary in the skill in the art to decrease LIDAR accuracy in order to increase cooling efficiency. 
	Therefore, the Examiner maintains the applicability of the reference(s) for the reasons above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control device…” in claims 16 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for “control device” can be found in Specification Page 5 Lines 30-End as a controller and/or computer equipped with software.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16, 18, 20-21, 25-27, 29, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ressig et al. (DE 102016201057, hereinafter Ressig; already of record in the IDS; citations based on translation attached), in view of Uehara (US 2017/0115396; already of record), further in view of Hattass et al. (US 2020/0271759, hereinafter Hattass; already of record), further still in view of Marshall (US 2014/0049912). 

Regarding claim 16, Ressig discloses:
A vehicle (Paragraph [0010]), comprising:
a rotatable sensor configured to produce an image of an environment around the vehicle (Paragraph [0009]);
a control device configured to process data received from the rotatable sensor (Paragraphs [0002]-[0004] and [0045]-[0046], i.e. the circuit board evaluates the data and uses it to detect other vehicles and obstacles)…; and
a ventilation device configured to cool the control device with a rotatably mounted impeller, wherein the ventilation device and the rotatable sensor are rotationally coupled such that the rotatably mounted impeller rotates the rotatable sensor around an axis of rotation (Paragraphs [0022] and [0040]), and
…
Ressig does not disclose:
…
… the control device further configured to autonomously move the vehicle, calculate the image of the environment based on ambient data obtained from the rotatable sensor, or autonomously move the vehicle based on the image from the rotatable sensor;
…
wherein the rotatably mounted impeller is positioned proximate the control device such that the rotatably mounted impeller extracts waste heat generated by the control device by extracting air from an interior space of the control device to an exterior space of the control device when the control device autonomously moves the vehicle, calculates the image of the environment based on ambient data obtained from the rotatable sensor, or autonomously moves the vehicle based on the image from the rotatable sensor.
However in the same field of endeavor, Uehara teaches autonomous operation systems for vehicles, and object detection systems therefore that are supported by LIDAR sensors (Paragraph [0002]) and more specifically: 
…the control device further configured to autonomously move the vehicle, calculate the image of the environment based on ambient data obtained from the rotatable sensor, or autonomously move the vehicle based on the image from the rotatable sensor (Paragraph [0051]);
…
…when the control device autonomously moves the vehicle, calculates the image of the environment based on ambient data obtained from the rotatable sensor, or autonomously moves the vehicle based on the image from the rotatable sensor (Paragraph [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Ressig to incorporate the teachings of …the control device further configured to autonomously move the vehicle, calculate the image of the environment based on ambient data obtained from the rotatable sensor, or autonomously move the vehicle based on the image from the rotatable sensor;…when the control device autonomously moves the vehicle, calculates the image of the environment based on ambient data obtained from the rotatable sensor, or autonomously moves the vehicle based on the image from the rotatable sensor, as taught by Uehara. Doing so would allow for the navigation and/or maneuvering of a vehicle along a travel route with minimal or no input from a human driver, as recognized by Uehara (Paragraph [0003]).
	The combination of Ressig and Uehara does not teach:
	…
wherein the rotatably mounted impeller is positioned proximate the control device such that the rotatably mounted impeller extracts waste heat generated by extracting air from an interior space of the control device to an exterior space of the control device the control device when the control device [operates].
However in the same field of endeavor, Hattass teaches a LIDAR system that includes a laser unit, a receiving unit, and a cooling device for generating a cooling airflow (Abstract) and more specifically:
…
wherein the rotatably mounted impeller is positioned proximate the control device such that the rotatably mounted impeller extracts waste heat generated by the control device…when the control device [operates] (Paragraphs [0019], [0026]-[0028], and [0032], i.e. having a cool air current passing through a heat exchanger which may by situated on the rotational element which cools the control board containing components. Uehara above teaches that the components are the processor(s) which autonomously control the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Ressig to incorporate the teachings of …wherein the rotatably mounted impeller is positioned proximate the control device such that the rotatably mounted impeller extracts waste heat generated by the control device…when the control device [operates], as taught by Hattass. Doing so would enable simple, cost-effective cooling of a LIDAR system, as recognized by Hattass (Paragraph [0003]).
The combination of Ressig, Uehara, and Hattass does not teach:
…
…impeller extracts waste heat generated by the control device by extracting air from an interior space of the control device to an exterior space of the control device…
However in the same field of endeavor, Marshall teaches a vehicular rooftop communication system comprising communication electronics within a housing formed of a removable rooftop enclosure and a base (Abstract) and more specifically:
…
…impeller extracts waste heat generated by the control device by extracting air from an interior space of the control device to an exterior space of the control device (Fig. 3 Elements 238 and 302; Paragraphs [0010]-[0011] and [0017]-[0018], i.e. cooling communication electronics including a controller via vents in a vehicle rooftop by extracting heat from the space they are located to an external space)…
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Ressig to incorporate the teachings of …impeller extracts waste heat generated by the control device by extracting air from an interior space of the control device to an exterior space of the control device…, as taught by Marshall. Doing so would prevent a vehicle electronic system from overheating, as recognized by Marshall (Paragraphs [0010]-[0011] and [0017]-[0018]).

Regarding claim 18, the combination of Ressig, Uehara, Hattass, and Marshall teaches all of the limitations of claim 16. Ressig does not disclose: wherein the control device is configured to move the vehicle autonomously, to calculate the image of the environment on the basis of ambient data obtained from the rotatable sensor, and to move the vehicle autonomously depending on the image from the rotatable sensor.
However in the same field of endeavor, Uehara teaches autonomous operation systems for vehicles, and object detection systems therefore that are supported by LIDAR sensors (Paragraph [0002]) and more specifically: wherein the control device is configured to move the vehicle autonomously, to calculate the image of the environment on the basis of ambient data obtained from the rotatable sensor, and to move the vehicle autonomously depending on the image from the rotatable sensor (Paragraph [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Ressig to incorporate the teachings of wherein the control device is configured to move the vehicle autonomously, to calculate the image of the environment on the basis of ambient data obtained from the rotatable sensor, and to move the vehicle autonomously depending on the image from the rotatable sensor, as taught by Uehara. Doing so would allow for the navigation and/or maneuvering of a vehicle along a travel route with minimal or no input from a human driver, as recognized by Uehara (Paragraph [0003]).

Regarding claim 20, the combination of Ressig, Uehara, Hattass, and Marshall teaches all of the limitations of claim 16. Additionally, Ressig discloses: wherein the ventilation device is a radial fan (Fig. 1 Element 13; Paragraph [0040]).

Regarding claim 21, the combination of Ressig, Uehara, Hattass, and Marshall teaches all of the limitations of claim 16. Additionally, Ressig discloses: wherein the ventilation device is disposed above the control device and is connected to the control device such that the rotatably mounted impeller is configured to extract the air from the interior space of the control device (Fig. 1 Elements 9 and 13; Paragraphs [0022] and [0040], i.e. the paddle wheel/blades are rotated in order to cool the circuit board by circulating air and forming air turbulence).

Regarding claim 25, the combination of Ressig, Uehara, Hattass, and Marshall teaches all of the limitations of claim 16. Additionally, Ressig discloses: wherein the rotatable sensor is disposed above the ventilation device (Fig. 1 Elements 6 and 13, i.e. the optical device is above the paddle wheel).

Regarding claim 26, the combination of Ressig, Uehara, Hattass, and Marshall teaches all of the limitations of claim 16. Additionally, Ressig discloses: wherein the rotatably mounted impeller is propelled by one or both of a driving wind and a motor (Fig. 1 Elements 5 and 13; Paragraph [0015], i.e. the paddle wheel and the drive motor).

Regarding claim 27, the combination of Ressig, Uehara, Hattass, and Marshall teaches all of the limitations of claim 16. Additionally, Ressig discloses: wherein the rotatably mounted impeller and the rotatable sensor have a common axis of rotation (Fig. 1 Elements 6 and 13, i.e. the optical device and the paddle wheel).

Regarding claim 29, the combination of Ressig, Uehara, Hattass, and Marshall teaches all of the limitations of claim 16. Additionally, Ressig discloses: wherein the rotatable sensor is a lidar sensor (Paragraphs [0001] - [0004]).

Regarding claims 31 and 32, the claim(s) recites analogous limitations to claim(s) 16 above, and are therefore rejected on the same premise.
Regarding claim 33, the claim(s) recites analogous limitations to claim(s)  18 above, and is therefore rejected on the same premise.

Claims 19 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ressig, Uehara, Hattass, and Marshall, as applied to claim 16 above, further in view of Maranville et al. (US 9885526, hereinafter Maranville; already of record).

Regarding claim 19, the combination of Ressig, Uehara, Hattass, and Marshall teaches 
the vehicle of claim 16. Ressig further discloses: wherein the axis of rotation of the rotatably mounted impeller is oriented orthogonally to [the plane that is mounted on a vehicle] (Fig. 1 Element 6).
	The combination of Ressig, Uehara, Hattass, and Marshall does not explicitly teach: wherein the axis of rotation of the rotatably mounted impeller is oriented orthogonally to a direction of movement of the vehicle.
	However in the same field of endeavor, Maranville teaches a cooling system for a vehicle sensor module (Abstract) and more specifically teaches: wherein … the rotatably mounted impeller is… [mounted on top of] the vehicle (Fig. 1; Col. 2 Lines 16-40, i.e. Maranville teaches mounting a sensor and a cooling system on top of a roof of a vehicle. Ressig above teaches a cooling system that is oriented in such a way that if it were mounted on top of a vehicle, the axis of rotation of the impeller would be oriented in the direction that faces upward relative to the roof of a vehicle,  i.e. orthogonally to the direction of movement of the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Ressig to incorporate the teachings of wherein … the rotatably mounted impeller is… [mounted on top of] the vehicle, as taught by Maranville. Doing so (mounting the sensor on top of the vehicle) would allow it to have and sense location and situational awareness information such as the relative position of other vehicles, and the location of the autonomous vehicle relative to the traffic lanes, as recognized by Maranville (Col. 1 Lines 6-26).

Regarding claim 22, the combination of Ressig, Uehara, Hattass, Marshall, and 
Maranville teach the vehicle of claim 16. The combination of Ressig, Uehara, Hattass, Marshall, and Maranville further teaches: wherein one or more of the rotatable sensor, the control device, and the ventilation device is provided at an external location on the vehicle (Maranville: Fig. 1; Col. 2 Lines 16-40, i.e. the sensor (Lidar sensor), the control device (light detection elements), and the ventilation device (cooling system)).
	The motivation to combine the references is the same as stated in claim 19 above.

Regarding claim 23, the combination of Ressig, Uehara, Hattass, Marshall, and 
Maranville teaches the vehicle of claim 16. The combination of Ressig, Uehara, Hattass, Marshall, and Maranville further teaches: wherein one or more of the rotatable sensor, the control device and the ventilation device is disposed on a roof of the vehicle (Maranville: Fig. 1; Col. 2 Lines 16-40, i.e. the sensor (Lidar sensor), the control device (light detection elements), and the ventilation device (cooling system)).
	The motivation to combine the references is the same as stated in claim 19 above.

Regarding claim 24, the combination of Ressig, Uehara, Hattass, Marshall, and 
Maranville teaches the vehicle of claim 16. The combination of Ressig, Uehara, Hattass, Marshall, and Maranville further teaches: wherein the rotatable sensor, the control device and the ventilation device are disposed on a roof of a driver cab of the vehicle (Maranville: Fig. 1; Col. 2 Lines 16-40, i.e. the sensor (Lidar sensor), the control device (light detection elements), and the ventilation device (cooling system) are all above the driving area of the vehicle).
	The motivation to combine the references is the same as stated in claim 19 above.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ressig, Uehara, Hattass, and Marshall, as applied to claim 16 above, further in view of Bushley et al. (US 2011/0028224, hereinafter Bushley; already of record).

Regarding claim 28, The combination of Ressig, Uehara, Hattass, and Marshall 
teaches the vehicle of claim 16. Ressig further discloses: wherein the ventilation device and the rotatable sensor are rotationally coupled by a [motor drive] (Fig. 1 Elements 5 and 13; Paragraph [0015]).
	The combination of Ressig, Uehara, Hattass, and Marshall does not explicitly teach: wherein the ventilation device and the rotatable sensor are rotationally coupled by a gearbox.
	However, Bushley teaches a torque transfer coupling which includes a shaft and a first second set of hydraulic devices (Abstract) and more specifically a prime mover such as but not limited to an electric or hydraulic motor with an optional gearbox to obtain the desired rotations per minute and torque (Paragraph [0052]). Hence, a person having ordinary skill in the art would know that an apparatus rotationally coupled to a motor drive could be rotationally coupled to a gearbox as well.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a gearbox to a drive motor system, as evidenced by Bushley. Doing so would allow the system to obtain the desired rotations per minute and torque (Paragraph [0052]).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ressig, Uehara, Hattass, and Marshall, as applied to claim 16 above, further in view of Schwarz et al. (US 11016181, hereinafter Schwarz; already of record).

Regarding claim 30, The combination of Ressig, Uehara, Hattass, and Marshall 
teaches the vehicle of claim 16. The combination of Ressig, Uehara, and Hattass does not teach: wherein the rotatable sensor comprises a mirror that is pivotable relative to horizontal.
	However in the same field of endeavor Schwarz teaches an invention relates to a lidar scanning device for use in a motor vehicle (Abstract) and more specifically: wherein the rotatable sensor comprises a mirror that is pivotable relative to horizontal (Col. 1 Line 60 – Col. 2 Line 17).
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Ressig to incorporate the teachings of wherein the rotatable sensor comprises a mirror that is pivotable relative to horizontal, as recognized by Schwarz. Doing so would allow for maximum flexibility with regard to the usability of the lidar scanning device for different measuring tasks or for improving a measuring result of a single measuring task Schwarz (Col. 1 Line 60 – Col. 2 Line 17).

Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ressig, Uehara, Hattass, and Marshall, as applied to claims 16 and 31 above, further in view of Gaither (US 2017/0082092; already of record).

Regarding claim 34, the combination of Ressig, Uehara, Hattass, and Marshall teaches 
the vehicle of claim 1. The combination of Ressig, Uehara, Hattass, and Marshall does not teach: wherein the rotatably mounted impeller is propellable by a driving wind. 
	However in the same field of endeavor, Gaither teaches air channels and wind turbines systems are provided for cooling vehicle parts and storing electrical energy in a vehicle battery (Abstract) and more specifically: wherein the rotatably mounted impeller is propellable a driving wind (Paragraphs [0030] and [0034], i.e. harnessing wind energy for cooling vehicle parts via wind turbine).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Ressig to incorporate the teachings of wherein the rotatably mounted impeller is propellable a driving wind, as taught by Gaither. Doing so would advantageously enhance cooling of vehicle parts that benefit from cooling, as recognized by Gaither (Paragraph [0008]).

Regarding claim 35, the claim(s) recites analogous limitations to claim(s) 34 above, and is therefore rejected on the same premise.

Claims 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ressig, Uehara, Hattass, and Marshall, as applied to claim 16 above, further in view of Jacobsthal et al. (US 2019/0248421, hereinafter Jacobsthal).

Regarding claim 36, the combination of Ressig, Uehara, Hattass, and Marshall teaches 
the vehicle of claim 1. The combination of Ressig, Uehara, Hattass, and Marshall does not teach: wherein the control device is not arranged in a housing of the sensor.
	However in the same field of endeavor, Jacobsthal teaches a roof assembly for an autonomous work vehicle (Abstract) and more specifically: wherein the control device is not arranged in a housing of the sensor (Paragraphs [0028] and [0041], i.e. an autonomous vehicle having both the LIDAR sensor and the controller either coupled to the support structure or any other suitable location. As a result, both the sensor and the controller can be located on the roof of the vehicle, but the controller is not located within the housing of the sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Ressig to incorporate the teachings of wherein the control device is not arranged in a housing of the sensor, as taught by Jacobsthal. Doing so would allow for more flexibility to place vehicle components in any suitable location, as recognized by Jacobsthal (Paragraphs [0028] and [0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./
Examiner, Art Unit 3663           

/SZE-HON KONG/Primary Examiner, Art Unit 3661